This cause comes here on appeal from the district court of Love county, which court granted an injunction against the plaintiffs in error, the facts out of which the cause grew being substantially the same and the questions of law presented identical with those involved in cause No. 17907, Atchison, Topeka  Santa Fe Railway Co. v. Ora Long et al.,122 Okla. 86, 251 P. 486, in which an opinion by this court was rendered and filed on December 7, 1926, and the reasoning and syllabus of said opinion is hereby adopted as the reasoning and syllabus in this cause, and upon these the judgment of the district court of Love county is hereby reversed and the cause remanded, with instructions to dismiss.
All the Justices concur. *Page 182